Exhibit 10.1
GREEN BANKSHARES, INC.
2004 LONG-TERM INCENTIVE PLAN
 
Restricted Stock Award Agreement
 
Award No.  _____ 
You (the “Participant”) are hereby awarded the following Restricted Stock Award
(the “RSA”) to receive Shares of Green Bankshares, Inc. (the “Company”), subject
to the terms and conditions set forth in this Restricted Stock Award Agreement
(the “Award Agreement”) and in the Green Bankshares, Inc. 2004 Long-Term
Incentive Plan (the “Plan”), which is attached hereto as Exhibit A. A summary of
the Plan appears in its Prospectus, which is attached as Exhibit B. You should
carefully review these documents, and consult with your personal financial
advisor, in order to fully understand the implications of this Award, including
your tax alternatives and their consequences.
By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim in this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
shall be made by the Board of Directors (the “Board”) of Green Bankshares, Inc.,
or any Committee appointed by the Board to administer the Plan, and shall be
final, conclusive and binding on all parties, including you and your successors
in interest. Capitalized terms are defined in the Plan or in this Award
Agreement.
1. Variable Terms. This Award shall have, and be interpreted according to, the
following terms, subject to the provisions of the Plan in all instances:

             
Name of Participant:
           
 
           
 
           
Type of Stock Award:
    o  Restricted Stock Award (“RSA”)    
 
           
 
           
Number of Shares Awarded:
       
 
           
 
           
Award Date:
           
 
           
 
           
Vesting Schedule:
 
(Establishes the Participant’s rights to receive this Award with respect to the
Number of Shares stated above.)
 
           
 
      o   _____  % on Grant Date    
 
           
 
     
o   _____ % on the 2 year anniversary of the vesting date.

2. Distribution of Restricted Stock. Certificates representing the shares of
Restricted Stock that have vested under Section 1 will be distributed to you as
soon as practicable after each Vesting Date; provided, however, that no
certificates shall be distributed to you prior to the lapsing of any
restrictions on the transferability of any shares represented by such
certificates, including those restrictions on transferability set forth in
Section 19 hereof resulting from the Company’s participation in the Capital
Purchase Program (the “CPP”) under the United States Treasury Department’s (the
“Treasury”) Troubled Assets Relief Program (the “TARP”).

 

1



--------------------------------------------------------------------------------



 



3. Voting Rights and Dividends. Prior to the distribution of the Restricted
Stock, certificates representing shares of Restricted Stock will be held by the
Company (the “Custodian”) in your name. The Custodian will take such action as
is necessary and appropriate to enable you to vote the Restricted Stock. All
cash dividends received by the Custodian, if any, with respect to the Restricted
Stock will be remitted to you. Stock dividends issued with respect to the
Restricted Stock shall be treated as additional shares of Restricted Stock that
are subject to the same restrictions and other terms and conditions that apply
to the shares of Restricted Stock. Notwithstanding the foregoing, no voting
rights or dividend rights shall inure to you following the forfeiture of the
Restricted Stock pursuant to the terms of this Award Agreement or the Plan.
4. Termination of Continuous Service.
4.1 If your Continuous Service with the Company is terminated for any reason
other than a Change in Control (but in the case of a Change of Control, subject
to the provisions of Section 10 hereof) all shares of Restricted Stock for which
the forfeiture restrictions have not lapsed prior to the date of termination
shall be immediately forfeited and you shall have no further rights with respect
to such shares of Restricted Stock.
5. Occurrence of a Change in Control. Subject to the provisions of Section 10
hereof, in the event of a Change in Control, your shares of Restricted Stock
shall fully vest and all restrictions under the Plan and the Award Agreement
with respect to the shares of Restricted Stock shall automatically expire and
shall be of no further force or effect. This shall occur immediately prior to
the effective date of the transaction giving rise to the Change in Control.
6. Withholding of Taxes. You agree that upon the occurrence of the Vesting Date
that you will satisfy any required federal, state or local withholding or other
employment taxes resulting from the vesting of the Award by either (i) promptly
tendering a cash payment to the Company in an amount necessary to satisfy such
tax obligations; (ii) surrendering shares of the Company’s common stock having
an aggregate Fair Market Value determined as of the applicable Tax Date equal to
the amount required to satisfy such tax obligations; or (iii) having the Company
withhold from the shares issuable to you upon the Vesting Date, such number of
shares having an aggregate Fair Market Value determined as of the applicable Tax
Date equal to the amount required to satisfy such tax obligations.
7. Stock Subject to Award. In the event that the shares of Common Stock of the
Company should, as a result of a stock split or stock dividend or combination of
shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of Restricted
Stock that have been awarded to you shall be adjusted in an equitable and
proportionate manner to reflect such action. If any such adjustment shall result
in a fractional share, such fraction shall be disregarded.
8. Stock Power. Concurrently with the execution of this Agreement, you shall
deliver to the Company a stock power, endorsed in blank, relating to the shares
of Restricted Stock. Such stock power shall be in the form attached hereto as
Exhibit C.
9. Legend. Each certificate representing Restricted Stock shall bear a legend in
substantially the following form:
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE GREEN BANKSHARES, INC. 2004 LONG-TERM INCENTIVE PLAN (THE
“PLAN”) AND THE RESTRICTED STOCK AGREEMENT (THE “AGREEMENT”) BETWEEN THE OWNER
OF THE RESTRICTED STOCK REPRESENTED HEREBY AND GREEN BANKSHARES, INC. (THE
“COMPANY”). THE RELEASE OF SUCH STOCK FROM SUCH TERMS AND CONDITIONS SHALL BE
MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT,
COPIES OF WHICH ARE ON FILE AT THE COMPANY.

 

2



--------------------------------------------------------------------------------



 



Restricted Stock Award Agreement
Green Bankshares, Inc.
2004 Long-Term Incentive Plan
Page 3
10. Limitations Required by Treasury Regulations. The Company is subject to
federal banking regulations and, for so long as the Company has an obligation
outstanding under the CPP, to the limitations on executive compensation set
forth in Treasury’s Interim Final Rule on TARP Standards for Compensation and
Corporate Governance, dated June 15, 2009, as amended from time to time (the
“Treasury Regulations”). Notwithstanding any other provisions hereof, by the
acceptance of the benefits of this Award Agreement, you and the Company agree
that any provision of this Award Agreement (including, but not limited to,
Section 5 hereof), and any other restricted stock award agreement or stock
option award agreement which is prohibited, or the performance of which by the
Company is prohibited, by federal banking regulations or the Treasury
Regulations, shall have no force and effect during the period of such
prohibition. At such time as such provision shall no longer be prohibited by
such regulations, it shall again be effective.
11. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed to you at the last address that the Company had for you on its
records. Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Award Agreement.
Any such notice shall be deemed to be given as of the date such notice is
personally delivered or properly mailed.
12. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
13. Modifications. This Award Agreement may be modified or amended at any time,
provided that you must consent in writing to any modification that adversely
alters or impairs any rights or obligations of yours under this Award Agreement.
14. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.
15. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.
16. Governing Law. The laws of the State of Tennessee shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.
17. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
18. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.
19. Restrictions on Transfer. No shares of Restricted Stock may be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of prior to the later of (i) the date the forfeiture restrictions with respect
to such shares have lapsed, if at all, on the Vesting Date; and (ii) the date
that the transfer restrictions set forth in the Treasury Regulations shall lapse
with respect to such shares of Restricted Stock.

 

3



--------------------------------------------------------------------------------



 



Restricted Stock Award Agreement
Green Bankshares, Inc.
2004 Long-Term Incentive Plan
Page 4
20. Taxes. By signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise (including
taxes arising under Sections 409A or 4999 of the Code), and that neither the
Company nor the Administrator shall have any obligation whatsoever to pay such
taxes.
BY YOUR SIGNATURE BELOW on the Grant Date identified above, along with the
signature of the Company’s representative, you and the Company agree that this
Award is granted under and governed by the terms and conditions of this Award
Agreement and the Plan.

            GREEN BANKSHARES, INC.
      By:           Name:           Title:           PARTICIPANT
      The undersigned Participant hereby accepts the terms of this Award
Agreement and the Plan.                 By:                   Name of
Participant: 

         

 

4



--------------------------------------------------------------------------------



 



         

GREEN BANKSHARES, INC.
2004 LONG-TERM INCENTIVE PLAN
Exhibit A
Plan Document

 





--------------------------------------------------------------------------------



 



GREEN BANKSHARES, INC.
2004 LONG-TERM INCENTIVE PLAN
Exhibit B
Plan Prospectus

 





--------------------------------------------------------------------------------



 



GREEN BANKSHARES, INC.
2004 LONG-TERM INCENTIVE PLAN
Exhibit C
STOCK POWER
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Green Bankshares, Inc. (the “Company”),  ___________ shares of the Company’s
common stock represented by Certificate No.  ________. The undersigned
authorizes the Secretary of the Company to transfer the stock on the books of
the Company in the event of the forfeiture of any shares issued under the
Restricted Stock Agreement dated ____________________  between the Company and
the undersigned.
Dated: __________

            Signed:
      By:           Name:              

 

